Case 1:20-cv-04100-JSR Document 39 Filed 06/25/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Wo ee x
ROBIN JOHNSON d/b/a/ CG JOHNSON & :
COMPANY, individually and on behalf
of all others similarly situated,
20-cv-4858 (JSR)
Plaintiff,
-V-

JPMORGAN CHASE BANK, N.A. d/b/a/ : ORDER
CHASE BANK and JPMORGAN CHASE &
CO.,

Defendants :
oe eee x

JED S. RAKOFF, U.S.D.d.

By an Order dated June 23, 2020, the Court consolidated
four actions bearing case numbers 20-cv-4100, 20-cv~-4144, 20-cv-
4145, and 20-cv-4146 for all pre-trial purposes. See 20-cv-4100,
ECF No. 35. Subsequently, the above-captioned action (the
“Johnson action”), related to the aforesaid four cases, was
filed on June 24, 2020 and assigned to the undersigned today.

The Johnson action is hereby consolidated with the
actions bearing case numbers 20-cv-4100, 20-cv-4144, 20-cv-4145,
and 20-cv-4146 for all pre-trial purposes and is subject to the
June 23 Order and the schedules set forth therein. If
plaintiffs’ counsel has any issue with any of these, he must
jointly call Chambers with opposing counsel by no later than
June 26, 2020 at 5:00 p.m. (EST).

SO ORDERED.

Dated: New York, NY ol 4 By
r a

June 25, 2020 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 
